Citation Nr: 0535063	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  03-24 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits for neurovascular 
glaucoma of the right eye, status post Baerveldt glaucoma 
implant, pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and A. B.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1963.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2002 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran testified at a hearing before a member of the 
Board in July 2004.

This case was remanded by the Board in December 2004 and has 
been returned for review.  


FINDINGS OF FACT

The veteran's current right eye vision loss is not a 
proximate result of VA hospital care or medical or surgical 
treatment; nor are carelessness, negligence, lack of proper 
skill, error in judgment, or an event not reasonably 
foreseeable shown to have occurred in the furnishing of 
medical care by VA.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for neurovascular glaucoma of the right eye, 
status post Baerveldt glaucoma implant, are not met.  38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.358 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Appellants Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the appellant in 
August 2002.  The content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter advised the appellant what 
information and evidence was needed to substantiate the 
claim.  The letter also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claim and enough 
information for the RO to request records from the sources 
identified by the appellant.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records and records from other Federal agencies.

With respect to the VA's duty to assist, all evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, or the 
appellant has been notified that VA was unable to obtain it.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Factual background

VA hospital record dated April 19, 2002, reflects that the 
veteran reported abrupt diminished vision in the right eye.  
It was noted that he had advanced damage from diabetic 
retinopathy and uncontrolled glaucoma in the right eye.  His 
vision was finger counting at 3 feet in the right eye.  His 
intraocular pressure was 56.  

He underwent Baerveldt glaucoma implant in the right eye on 
April 23, 2002.  He tolerated the procedure well and there 
were no reported complications.  Prior to the procedure he 
was advised of the risks, benefits, and alternatives of the 
surgical procedure.  He consented.  Post surgical followup on 
April 25, 2002, noted bleeding of the conjuctiva of the right 
eye.  

On May 20, 2002, it was reported that there was excellent 
right eye intraocular pressure.   

On June 10, 2002, the veteran was found to have retraction of 
the conjunctiva on an area approximately on the intranasal 
corner of the scleral patch graft that demonstrated a side 
positive leak.  He underwent conjunctival revision of the 
right eye.  Prior to the surgical procedure he was advised of 
the risks, benefits, and alternatives of the surgical 
procedure.   

A July 18, 2002 clinical note discloses that the Baerveldt 
glaucoma implant tube was exposed secondary to eye rubbing.  
Sutures were used to close the wound.  He was advised not to 
rub the eye and to use a shield at bedtime.  

On August 14, 2002, a right eye scleral patch graft was 
performed.  

A June 2003 private report noted that the veteran had 
bleeding into the right eye.  It was reported that he would 
benefit from the discontinuance of the medication Coumadin.  

A personal hearing was held before the undersigned Veterans 
Law Judge in July 2004.  The veteran reported his surgical 
history.  He stated that his vision improved; however, the 
surgeon cut his eye during the surgical procedure.  Further, 
there was not enough anesthesia administered and he felt the 
cut.  Since then he has had several surgical procedures 
performed on the right eye.  The veteran stated that a 
private physician indicated that he lost vision in the right 
eye as a result of this surgery.  The veteran's neighbor 
testified that she was aware of the veteran's visit to the 
private facility.  The representative indicated that he would 
supply the Board with the medical documents which support the 
contention that the veteran lost vision in the right eye as a 
result of the surgical procedure performed at the VA in April 
2002.  

Pursuant to a Board remand a VA examination was conducted in 
March 2005.  The physician reported the veteran's medical 
history.  It was noted that he had poorly controlled diabetes 
and that the visual acuity in the right eye was hand motions.  

In regard to the surgical procedure performed in April 2002, 
the examiner noted that the veteran was found to have 
neovascular glaucoma that resulted from proliferative 
diabetic retinopathy that also affected the left eye.  The 
vision remaining in the right eye was within the realm of 1-
2-300s.  On April 19, 2002, the intraocular pressure was 56.  
The examiner pointed out that this is over three times the 
normal range.  He explained further, that the high pressure 
resulted from neovascular glaucoma.  This is a condition 
where a profound lack of oxygen to the retina results in new 
vessel growth on the iris of the eye.  This closes off the 
drainage channel and leads to high pressure in the eye.  

The physician noted that it had been well documented that the 
veteran neglected control of his diabetes and had numerous 
complications including proliferative diabetic retinopathy 
that led to neovascular glaucoma of the right eye.  Usually 
when the pressure is 56 in the eye, the vision falls to no-
light perception within a matter of a week to 2 months.  
Therefore, the glaucoma drainage implant was recommended in 
order to maintain the remaining vision.  This was 
accomplished in June 2002.  Subsequently, the veteran was 
found to have low pressure in the right eye secondary to 
melting away of the conjunctival tissue surrounding the 
glaucoma implanted cell.  Therefore, conjunctival revision 
was performed and the pressure has been in the acceptable 
range of 10-20.  It was further explained that there was no 
recovery of vision due to profound optic atrophy and other 
problems that are associated with proliferative retinopathy.  
This is all secondary to poor control of diabetes for many 
years.   

In regard to whether the surgery performed in April and June 
2002 caused additional disability due to carelessness, 
negligence, lack of proper skill or error on judgment, the 
examiner disagreed.  He commented that the staff was well 
trained and the surgery was carried out flawlessly.  The 
surgery accomplished what was needed and did not cause 
additional disability.  In fact, without the surgery his 
vision would have been expected to result in no light 
perception.  Because of the surgery the veteran has 
maintained a modicum of vision in the last 2 years.  The 
surgery that was performed in June 2002 repaired a defect 
that resulted from the veteran's extremely poor protoplasm in 
the right eye which led to the disintegration of the 
conjunctiva over the drainage implant and associated leakage.  
Mobilization of the conjunctiva to cover the defect 
completely eliminated the leak and the veteran has kept a 
normal level of pressure and a window of vision in the right 
eye.  

Criteria and analysis

Since the veteran filed his claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 for loss of vision in the 
right eye disability in 2002, the version of 38 U.S.C.A. 
§ 1151 enacted by § 422(a) of Pub. L. No. 104-204, which 
became effective October 1, 1997, applies to his claim.  See 
VAOPGCPREC 40-97.

Effective from October 1, 1997, 38 U.S.C.A. § 1151 provides 
in relevant part as follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and;

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable . . .

Other provisions of 38 U.S.C.A. § 1151 apply to cases where 
disability or death results from training and rehabilitation 
services under 38 U.S.C.A. Chapter 31, or from participation 
in a compensated work therapy program, neither of which are 
applicable here.  38 U.S.C.A. § 1151. 

In Jones v. West, 12 Vet. App. 460, 463 (1999), the Court 
noted that a claim for compensation under 38 U.S.C.A. § 1151 
entails the following: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of incurrence or aggravation of an injury as 
the result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability. 

The preponderance of the competent and probative evidence of 
record is against the veteran's claim that he is entitled to 
compensation under 38 U.S.C.A. § 1151 for the post operative 
residuals of Baerveldt glaucoma implant surgery performed by 
VA.

A June 10, 2002, clinical note indicated that there was a 
wound leak from the Baerveldt glaucoma implant patch graft 
site.  The March 2005 VA medical opinion obtained by the 
Board discloses that there was disintegration of tissue that 
caused the bleeding and resulting revision surgery.  The 
medical expert concluded that there was no breach in the 
standard of care in the April 2002 surgical procedure, and no 
additional disability attributable thereto.  

The veteran has expressed a belief that he has lost his 
vision in the right eye due to bleeding.  The veteran's own 
opinion, as a lay individual without medical expertise, is of 
little probative value.  The Board notes that at his 2005 
personal hearing, the veteran reported that a private 
physician indicated that he has decreased vision in the right 
eye secondary to bleeding caused by his right eye surgeries.  
However, a review of the records does not show that such an 
opinion is of record.  The veteran was given additional time 
to submit statements from this physician at the personal 
hearing, but such evidence has not been introduced into the 
record.  "Hearsay medical evidence" is not competent 
evidence.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  

At his personal hearing, the veteran testified that there was 
no reduction in vision immediately following this procedure.  
As pointed out by the VA physician, without the intervening 
surgery, the veteran's vision would have reduced to no light 
perception.  He has some semblance of vision left due to the 
Baerveldt glaucoma implant.  Because compensation under 
38 U.S.C.A. § 1151 is not authorized for disorders already 
present or the natural continuance of those disorders, 
compensation for the veteran's decreased vision following 
surgery is not authorized.

The preponderance of the evidence establishes that the 
veteran does not have additional disability that is due to VA 
hospital care or medical or surgical treatment, and no 
disability which is the result of carelessness, negligence or 
other fault in the furnishing of VA care related to glaucoma 
implant surgery.  The evidence is not in equipoise and the 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable result for the veteran.  The appeal for 
compensation under 38 U.S.C.A. § 1151 for the post operative 
residuals of Baerveldt glaucoma implant surgery must be 
denied.


ORDER

The appeal for compensation under 38 U.S.C.A. § 1151 for 
neurovascular glaucoma of the right eye, status post 
Baerveldt glaucoma implant, is denied.




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


